Citation Nr: 0208025	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  98-05 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy claimed as due to herbicide exposure.

2.  Entitlement to a higher evaluation for post-traumatic 
stress disorder (PTSD), now rated 30 percent from October 12, 
1994, and 50 percent from December 1, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1972.

This case comes before the Board of Veterans' Appeals (Board) 
partly from a May 1997 RO decision which denied service 
connection for peripheral neuropathy claimed as due to 
herbicide exposure.  A February 1998 RO decision granted 
service connection and a 30 percent rating for PTSD, 
effective October 12, 1994, and the veteran appealed for a 
higher rating.  In January 1999, the RO assigned a higher 
rating of 50 percent for PTSD, effective December 1, 1998; 
the veteran continues to appeal for a higher rating and 
maintains the latest evaluation should be from an earlier 
date.  With regard to the evaluation of PTSD, this is an 
initial rating case, and the issue is the proper rating since 
the October 12, 1994 effective date of service connection.  
Fenderson v. West, 12 Vet.App. 119 (1999).

A July 2000 RO decision denied a total disability rating 
based on individual unemployability (TDIU rating).  The 
veteran appealed that decision, but such issue is moot in 
light of the present Board decision which grants a total 
schedular rating for PTSD.


FINDINGS OF FACT

1.  Peripheral neuropathy developed many years after service 
and was not caused by any incident of service including 
herbicide exposure during service in Vietnam.

2.  Since service connection for PTSD became effective on 
October 12, 1994, such condition has continuously produced 
total industrial (occupational) and social impairment.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1116 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  Since service connection for PTSD became effective on 
October 12, 1994, such condition has continuously been 100 
percent disabling.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2001).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from January 
1970 to December 1972, including service in Vietnam.  Review 
of his service medical records indicates no neurological or 
mental disorder.

On October 12, 1994, the veteran filed a claim for service 
connection for PTSD.  He noted he was unemployed.

A VA medical record dated October 27, 1994, contains a 
diagnosis of PTSD secondary to Vietnam service.

VA hospital records from October 27, 1994 to November 30, 
1994 show that the veteran was hospitalized during this time 
for depression.  He was also indicated to have migraine 
headaches and hip pain.  The veteran reported feeling 
worthless because he had recently lost his job and had to 
declare bankruptcy.  He was indicated as being well-dressed 
and groomed, and was cooperative.  He had a depressed mood 
with low self-esteem.  He had considered suicide, but had no 
plan.  He had no homicidal ideations, and his stream of 
thought was clear, cogent, and coherent.  He had no delusions 
or hallucinations.  He was oriented times three, with his 
short-term and long-term memory intact.  His intelligence and 
insight were average, and he had good judgment.  He had 
experienced sleep difficulty, as well as a loss of appetite 
and low self-esteem.  He denied alcohol and drug abuse, and 
was preoccupied with his finances and inability to work.  The 
diagnosis was major depression.  It was stated he was able to 
work.  He was given a Global Assessment of Functioning (GAF) 
score of 50, with a high of 85 in the preceding year. 

A VA PTSD examination given to the veteran in December 1994 
found that he was unable to recall what he did or what 
occurred while he was in Vietnam.  He reported that he had 
blocked all memories of Vietnam out of his memory.  He 
indicated that he had been recently hospitalized due to 
depression.  He had been unemployed since May 1994, as his 
medication had interfered with his job performance and 
resulted in the loss of his job.  He stated that he was 
unable to work due to chronic weakness, persistent headaches, 
poor concentration, tremulousness, and depression.  He 
indicated suicidal thoughts for the preceding twenty years 
which had recently become worse.  He stated that he had 
frequent crying spells and was very withdrawn and seclusive.  
He felt that he was worthless and of no value.  He had 
experienced difficulty sleeping, which had been partially 
relieved with medication.  He indicated night sweats along 
with nightmares.  He was unable to think of anything that 
would trigger memories of Vietnam.  He reported difficulty 
concentrating and focusing his attention, and also frequently 
lost his train of thought.  He stated that he had experienced 
depression off and on since his discharge from the military.  
No specific diagnosis was listed.

A VA general medical examination given to the veteran in 
December 1994 found the veteran to have chronic headaches 
consistent with vascular migraine headaches, which were 
possibly stress-related.  He also was found to have a history 
of irritable bowel syndrome with exacerbations, depression, 
and chronic fatigue-type syndrome of unclear etiology.

VA outpatient treatment records from December 1994 to May 
1995 show the veteran no longer feeling suicidal following 
his hospitalization.  Some PTSD symptoms were reported in 
December 1994.  He indicated insomnia and chronic pain, 
headaches, and fatigue in January 1995.  In February 1995 he 
was indicated to have a depressed mood and affect, and no 
suicidal or homicidal ideations.  His appearance, speech, 
thought process and content, sensorium and perception were 
normal, and an impression of major depression in partial 
remission was indicated.  Vague visual and auditory 
hallucinations were also indicated in February 1995.  In May 
1995, he indicated that he had low energy and headaches, and 
stated that his home life was good and that he was 
exercising.  He was indicated as not being a risk to himself 
or others.  

In February 1995, the veteran was given an evaluation by E. 
Huggins, M.D., for purposes of a disability determination.  
He indicated that he had experienced depression and 
flashbacks since 1972.  He had recently experienced 
difficulty sleeping, fatigue, and an increased appetite which 
had led to weight gain.  He stated that he had been unable to 
work since May 1994 due to headaches and fatigue, and had 
filed for bankruptcy in June 1994.  He was alert and 
oriented, with good short-term and long-term memory.  His 
intelligence was average.  He had both visual and auditory 
hallucinations, but no delusions, ideas of reference, 
obsessions, or compulsions.  His affect was restricted with 
limited range, and he was anxious and exhibited a tremor.  He 
had a depressed mood, with fair insight and judgment.  He was 
indicated to be able to make appropriate work-related 
decisions and manage his own funds.  His daily activities 
were minimal, and he fell easily and was fatigued easily.  He 
was diagnosed with recurrent major depression with psychotic 
features and PTSD, and was also indicated to have a history 
of alcohol abuse currently in remission.  The doctor 
commented that no improvement in the near future was 
expected.

A July 1995 letter from the veteran's spouse detailed his 
current condition.  She stated that her husband was not the 
same person after his return from Vietnam.  He had periods of 
depression, and experienced headaches on a frequent basis.  
He preferred to stay inside, and was easily startled by 
noise.  He suffered from flashbacks, and was also easily 
fatigued.  She further stated that he experienced tremors and 
falls, and had difficulty remembering things.  

In December 1995, the veteran was given a psychological 
evaluation by A. Blotcky, Ph.D., for Social Security 
Administration (SSA) purposes.  His symptoms included 
sadness, hopelessness, suicidal thinking, agitation, flat 
affect, disturbed sleep, fluctuating weight, and auditory 
hallucinations.  Dr. Blotcky reported that the veteran had 
experienced bouts of depression, and had a history of PTSD 
triggered by his service in Vietnam and Cambodia.  The 
veteran stated that he experienced irritability, anger, 
flashbacks, headaches, and nightmares.  He also had a history 
of substance abuse, but had not used any of these substances 
for years.  In terms of his daily routine, the veteran stated 
that he watched television, walked, and mowed the grass.  He 
did not drive, had no friends, and did not engage in any 
regular activities or hobbies.  He was appropriately attired 
but disheveled in appearance.  He gait was unsteady and he 
used a cane to walk.  His thinking was slow, deliberate, and 
confused, and thought blocking was evident.  He had a blunted 
and flat affect, and spoke in a monotone voice.  He had an 
extremely poor energy level.  Following testing, Dr. Blotcky 
stated that the veteran's psychotic illness had impacted 
negatively on his intellectual skills and cognitive 
efficiency, and that his illness appeared to involve both 
depression and a thought disorder.  Dr. Blotcky stated his 
belief that the veteran would have notable difficulties in a 
work setting, and also stated that the veteran showed extreme 
restriction in his daily activites and in maintaining social 
relationships.  He diagnosed the veteran with borderline 
intellectual abilities, recurrent and severe major depressive 
illness with psychosis, and chronic and moderate PTSD.  His 
opinion was that the veteran was unable to work or handle his 
financial affairs independently.

Progress notes from treatment the veteran received at the VA 
Clinic in Tuscaloosa from March 1996 to July 1996 show the 
veteran with no suicidal or homicidal ideations during this 
time.  His appearance, speech, thought process and content, 
sensorium, perception, and intellectual functioning were also 
normal during this time.  He had no special complaints in 
March 1996, with his sleep, energy, and appetite being fair.  
In April 1996 he was fragile with a poor emotional condition, 
and was very depressed and anxious.  In May 1996 he was doing 
better, but was very tremulous and shaky when trying to sit 
or stand.  In June 1996 he was doing the same emotionally and 
was in a good mood but continued to appear very shaky and 
anxious.  He experienced an illness in July 1996, and had 
physical difficulties as a result.  He also had concentration 
and short-term memory difficulty in July 1996, and continued 
to be tremulous.

A September 1996 SSA decision found the veteran to be unable 
to work, and under a disability since February 1995.  The 
veteran's severe disabilities were noted to include migraine 
headaches, major depression with psychotic features, and 
PTSD.

Progress notes from September 1996 show the veteran 
continuing to be very tremulous and having health problems 
which were contributing to his depression.  His hands were 
white with decreased sensation, and the psychologist 
indicated that the veteran apparently had peripheral 
neuropathy which was causing him problems with balance and 
his tendency to fall and drop objects.  The veteran had 
experienced periods of suicidal ideation as a result of his 
continuing health problems.  

In September 1996, the veteran filed his claim for service 
connection for acute and subacute peripheral neuropathy as a 
result of exposure to herbicides.

Progress notes show the veteran doing about the same in 
October 1996.  He was getting more exercise and had lost some 
weight, but was not feeling an increase in his energy level 
as a result.  He posed no risk of harm to himself or others.   
In November 1996 he was experiencing a high level of anxiety, 
and his hands were often tremulous and he had problems with 
his balance.  He also had episodes of PTSD symptoms including 
flashbacks and intrusive thoughts.  In the first part of 
January 1997 he was doing well psychologically with no 
suicidal or homicidal thoughts, and his depression and 
anxiety appeared to be under good control.  Later in January 
1997 he had difficulties with diarrhea which were felt to be 
the result of antidepressant medications.  Upon coming off 
these medications, he experienced problems with impulse 
control and anger.  In February 1997 he was shaky and 
depressed more than usual, and reported an upsetting incident 
involving a verbal confrontation with a tenant he was trying 
to evict.  He also reported difficulties with diarrhea and 
impotence.  In March 1997 he was indicated to be anxious and 
withdrawn with significant problems with depression.  

Progress notes from July 1997 to September 1997 show the 
veteran doing about the same during this time.  He continued 
to feel tired and have a low level of energy, and was 
attempting to have more active and productive days.  In 
September 1997 he had strong emotional reactions from a 
flashback that he experienced.

VA outpatient treatment records from August 1997 show the 
veteran being seen in the neurology clinic with complaints of 
frequent falling and peripheral neuropathy secondary to Agent 
Orange.  The examiner, Dr. Hahn, noted an impression of 
frequent falling and peripheral neuropathy.

Progress notes from October 1997 show the veteran doing much 
better, as his thyroid medication was increased and he 
experienced an increase in his energy level and remittance of 
his depression.  His sleep and appetite were good, with vague 
suicidal thoughts occurring at times but with no intent or 
plan to act on them.  He occasionally had flashbacks.  He was 
alert and oriented, with an appropriate and reactive affect.  
His grooming was good, his insight and judgment were good, 
and his cognition was intact.  There was no evidence of 
psychosis, his PTSD was in fair control, and he was doing 
significantly better with his depression.

In November 1997, the veteran was given a PTSD examination.  
He indicated that he had first been diagnosed with PTSD in 
October 1994 by Dr. Hurst at Medical Towers, and had been 
receiving treatment for his PTSD since 1995.  He reported his 
depression as a 6 on a scale of 1 to 10 with 10 being the 
most depressed.  He had no suicidal or homicidal ideations, 
and no mood swings.  There was no evidence of psychosis.  He 
had distressing dreams 2-3 times each week, and flashback 
episodes 2-4 times each month.  He reported that he felt 
detached but was capable of having loving feelings.  He 
reported experiencing increased arousal, difficulty sleeping, 
irritability, difficulty concentrating, hypervigilance, and 
exaggerated startle response.  He also reported chronic 
headaches from worrying about Vietnam.  On objective 
examination, he was neatly dressed and walked with a cane.  
He was cooperative and alert.  Initially, he was not oriented 
to the month, day of the week, or date.  He indicated 
forgetfulness when nervous.  His hands shook some during the 
exam.  He had an anxious mood, and an affect congruent with 
his mood.  He had a regular rate and rhythm of speech, but 
showed some poverty of content of speech.  His thought 
process was logical and coherent.  He had no auditory or 
visual hallucinations, and there was no thought broadcasting, 
thought insertion, or thought control.  He had no ideas of 
reference, delusional thinking, or obsessions or compulsions.  
His short-term memory was slightly decreased, and his long-
term memory was accurate.  His insight and judgment were 
fair.  The examiner's assessment was PTSD.  It was noted 
there was stress related to his PTSD and inability to work.  
He was given a GAF score of 60.  The doctor noted moderate 
PTSD and recommended that the veteran continue with treatment 
including medication.  

The veteran was also given a VA general medical examination 
in November 1997.  He reported a one-and-a-half year history 
of numbness in his feet and hands, nausea, vomiting, 
diarrhea, and some unsteadiness in walking.  He exhibited 
diffuse tremulousness throughout the exam.  He was alert and 
oriented with his memory intact.  He had 5/5 strength in all 
four extremities upon detailed testing, with decreased 
pinprick in a stocking and glove fashion.  There was voiced 
decreased vibratory duration in the toes and ankles, and a 
negative Romberg test.  His reflexes were +2 and symmetric.  
His toes were downgoing on Babinski testing, and his 
coordination was grossly intact with some resting intention 
tremor.  The examiner diagnosed him with bipolar disorder, 
hypothyroidism, and peripheral neuropathy likely secondary to 
hypothyroidism.  

Progress notes from November and December 1997 show the 
veteran experiencing depression and insomnia periodically but 
having had no flashbacks for a month.  He was concerned about 
the coming holidays as well as his inability to drive.  There 
were no suicidal or homicidal ideations at this time.

In February 1998, the RO granted the veteran's claim for 
service connection for PTSD, assigning a 30 percent rating 
effective October 12, 1994.

In March 1998, the veteran was given a VA peripheral nerves 
examination.  He reported that he had blanching in the 
posterior aspect of his fingers and bilateral numbness in the 
tips of his hands and feet.  He indicated that the numbness 
could extend from the tips of his fingers to his wrist.  He 
also reported a heat sensation across his chest.  On 
objective examination, he had 5/5 strength in all four 
extremities, with normal tone and bulk.  He claimed to have 
some decreased pinprick in the distal portion of his fingers 
bilaterally, but withdrew occasionally from the applied 
pinprick.  He denied any decreased pinprick in his feet and 
lower extremities.  Vibratory sensation revealed a modest 
decrease induration at his toes.  Proprioception was 
inconsistent, with reflexes +2 and symmetric with downgoing 
toes on Babinski testing.  There was postural rest and action 
tremor present.  He had a normal gait.  The examiner's 
diagnosis was paresthesias of unknown etiology.  The examiner 
indicated that it was unlikely that the veteran's present 
symptoms reflected a peripheral neuropathy given the 
distribution and physical examination.  It was further 
indicated that a nerve conduction study would be performed to 
evaluate the peripheral nerves.  

In April 1998, a nerve conduction study was performed on the 
veteran.  Normal nerve conduction studies were done on the 
left and right peroneal, left and right posterior tibial, and 
left and right aural nerves.  No electrophysiologic evidence 
of peripheral neuropathy was found.

In a letter dated in July 1998, the veteran's minister 
reported that he was aware of the veteran's problems dealing 
with stress and anxiety.  He noticed that the veteran was 
easily upset and had difficulty working in a job or around 
the house and withdrew in depression.  He stated that the 
veteran appeared exhausted all of the time and often 
complained of fatigue, diarrhea, and nervousness.  He 
indicated that the veteran had gone downhill emotionally and 
physically over a two to two-and-a-half year period.  

In a letter also dated in July 1998, the wife of the 
veteran's minister stated that the veteran's mental and 
physical well-being deteriorated after she met him in April 
1992.  She indicated that he was not the person he was, and 
that nothing seemed to help.  

The veteran's psychologist, Dr. J. Bynum, also submitted a 
letter dated in July 1998.  He indicated that the veteran had 
been his patient since 1995.  He stated that the veteran was 
severely impaired by his PTSD and depression.  He suffered 
flashbacks on a fairly regular basis and was often 
immobilized for days afterwards.  He had periods of 
depression during which he was extremely inactive and 
withdrawn.  He also had vague suicidal ideation during his 
periods of depression.  He had disturbances of sleep and 
appetite.  He often had difficulty concentrating when being 
interviewed, and spoke in a circumstantial and tangential 
manner and would sometimes lose his train of thought in the 
middle of a sentence.  He was tremulous and often used a cane 
for walking, with an unsteady gait.  He often avoided contact 
with individuals outside of the family.  It was Dr. Bynum's 
opinion that the veteran had severe impairment of social and 
vocational functioning.  His prognosis was considered 
guarded, and it was anticipated that he would be in need of 
long-term psychological and psychiatric treatment.

Progress notes show the veteran being depressed in July 1998 
after experiencing a flashback.  His depression over this 
flashback seemed to cause increased problems with 
sleeplessness and low energy.  In September 1998 he was still 
experiencing insomnia as a result of his flashback.  In 
October 1998 he had problems controlling his temper towards a 
child that had upset him, and he was indicated to have 
tangential thought processes and difficulty concentrating.  
His condition was the same in November 1998.  In December 
1998 he indicated that he had fallen several times recently 
and had trouble with his balance, but was feeling good and 
noted to be in a good mood.

In a letter dated in August 1998, the veteran's wife stated 
that he did not like to go out in public places or be around 
crowds.  She stated that he had no social life, and 
experienced flashbacks, nightmares, night sweats, memory 
loss, panic attacks, and depression.  

Another letter was submitted from the veteran's wife in 
November 1998.  She stated that the veteran had numbness in 
his legs and fingers and that his hands were bleached white 
to the level of his wrist.  She also stated that he had hot 
flashes across his chest and shoulders.  She indicated that 
he had difficulty with his balance and had to use a cane when 
walking.  

On December 1, 1998, the veteran was given another VA PTSD 
examination.  He reported frequent intrusive thoughts and 
recollections regarding his combat experiences in Vietnam.  
He reported frequent nightmares and night sweats, as well as 
chronic daily flashbacks.  He stated that he preferred to 
isolate himself from others, and avoided television shows or 
movies that dealt with combat.  He reported feelings of 
alienation and distrust, as well as hyper-vigilant behavior.  
He further reported feelings of rage and a loss of interest 
in pleasurable activities.  On objective examination, he 
appeared his stated age and walked with the aid of a cane.  
He was cooperative, and his thought processes and thought 
content appeared to be within normal limits.  He denied 
delusions and hallucinations, and had no suicidal or 
homicidal thoughts or ideations.  He appeared able to 
maintain minimal personal hygiene and was fully oriented, 
with long-term memory intact.  His short-term memory, 
concentration, judgment, and abstract thinking were all 
severely impaired.  His speech was slow, his affect flat, and 
his mood depressed.  He had chronic sleep impairment.  He 
continued to struggle with all symptoms of his PTSD, which 
were frequent and severe in nature with no periods of 
remission in the prior 12 months.  He was indicated to be 
capable of managing benefit payments.  The examiner's 
diagnosis was chronic and severe PTSD.  It was noted stresses 
included total social isolation and unemployment.  He was 
given a GAF score of 41.  The examiner said that the veteran 
had severe social and occupational impairment due to his 
PTSD, that the veteran cannot establish and maintain 
effective social and occupational relationships due to PTSD, 
and that the veteran cannot handle stressful circumstances 
due to PTSD.

In January 1999, the RO issued a rating decision increasing 
the veteran's rating for his service-connected PTSD from 30 
percent to 50 percent, effective December 1, 1998.

In May 1999, the RO granted secondary service connection and 
a 10 percent rating for hypothyroidism, which was found to be 
due to medication taken for PTSD.

In August 1999, the veteran and his wife appeared at a 
hearing before the RO.  The veteran testified that he had not 
worked since May 1994 and currently spent most of his time 
indoors and alone.  He was seeing a psychologist once a month 
and a psychiatrist once every three months.  He stated that 
he experienced crying spells and flashbacks, and had 
difficulty concentrating.  He indicated his belief that his 
50 percent rating for PTSD should be made effective from 
October 12, 1994, the date of his claim for service 
connection for PTSD.  In regard to his claim for service 
connection for peripheral neuropathy, he testified that he 
had numbness in his legs, feet, and fingers, and often 
experienced falls.  He stated that he had been using a cane 
since 1994.  He reported that he had been exposed to Agent 
Orange while serving in Vietnam, and first noticed a problem 
with his nerve sensation in 1994, when he dropped something 
he thought he had in his hand.  His wife testified that the 
veteran was functional in 1994 but had been deteriorating 
since then.  She reported that his first symptoms of 
peripheral neuropathy were in 1994.  She stated that he had 
thoughts of suicide and had continual difficulty sleeping, 
and also that he was a different person after returning from 
Vietnam.      

In a letter dated in August 2000, the veteran's psychologist, 
Dr. Bynum, stated that he saw the veteran monthly for 
treatment, and that the veteran also saw a psychiatrist to 
obtain medication.  Dr. Bynum noted the veteran's primary 
diagnosis was PTSD, and he also had chronic anxiety and 
depression.  Various mental symptoms were described.  It was 
also commented that the veteran had physical symptoms which 
included shaking of the hands, occasional falls from loss of 
balance and loss of strength in the legs, and loss of 
sensitivity in the hands accompanied by the loss of normal 
color in the skin on the hands.

In a January 2001 statement, Dr. Bynum noted the veteran was 
being treated for PTSD and depression, and also had physical 
problems; Dr. Bynum opined that the combination of medical 
and mental problems made the veteran unemployable.

In August 2001, VA neurology clinic notes indicate that the 
veteran was seen for a follow-up of his fourth and fifth 
finger tingling and numbness.  Findings indicated a mild 
polyneuropathy in the right upper limb, which was possibly 
reflective of a more generalized peripheral neuropathy.  
There was also evidence compatible with right carpal tunnel 
syndrome and ulnar neuropathy.  The impression was peripheral 
neuropathy.  

In December 2001, the veteran and his wife appeared at a 
videoconference hearing before the Board.  The veteran 
testified that he spent most of his time at home, and 
preferred to avoid situations where he was around crowds of 
people.  He reported experiencing flashbacks occasionally and 
nightmares approximately once every week-and-a-half.  He 
indicated that he had panic attacks approximately three times 
a week, thought about suicide daily, and often felt 
aggravated and useless.  Regarding his claim for service 
connection for peripheral neuropathy, he stated that he felt 
that his peripheral neuropathy was due to Agent Orange 
exposure and not due to his PTSD.  He stated that he had 
numbness from his waist down, and that he dropped things and 
experienced tremors.  

Ongoing outpatient psychiatric records from recent years, 
dated into 2002, note continuing treatment for PTSD, and the 
veteran's GAF score was reported as 40 at times.  

Medical records from February and early March 2002 note the 
veteran was treated for blade wounds of his lower extremities 
which reportedly occurred in repeated accidents.  In March 
2002, he was seen at the VA mental health clinic and reported 
increased confusion, irritability, and anxiety.  His wife 
reported he had been talking to a deceased relative.  It was 
related that recent wounds to his body may have represented 
self-harm.  The diagnosis was PTSD, the GAF score was 30, and 
hospitalization was recommended.  He was then taken to the 
hospital for psychiatric admission.  When seen at the 
hospital in March 2002, his wife reported he had been 
decompensating in the past several weeks.  It was related he 
was more despondent, hopeless, helpless, and anxious, with 
nightmares, insomnia, and panic attacks.  It was suggested 
the veteran's recent cuts were self-inflicted.  Mental status 
examination showed irritability, a labile affect, increased 
anxiety, and agitation.  The doctor noted recent acts of 
self-harm.  The diagnosis was PTSD and mood disorder.  The 
current GAF score was 23, with a prior GAF score of 40.  It 
was planned to adjust the veteran's psychiatric medications 
and monitor him for harmful ideation.  The doctor had concern 
for the veteran's safety and recommended that the veteran 
stay in the hospital or his family consider a court 
commitment.

II.  Analysis

The file shows that through correspondence, rating decisions, 
the statements of the case, and the supplemental statements 
of the case, the veteran has been notified of the evidence 
necessary to substantiate his claims.  Relevant medical 
records have been obtained and VA examinations provided where 
necessary.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

1.  Service connection for peripheral neuropathy

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The law and regulations pertaining to presumptive service 
connection for certain diseases due to exposure to 
herbicides, including Agent Orange, in Vietnam note that one 
such condition is acute and subacute peripheral neuropathy 
which is manifest to a compensable degree within a year after 
the veteran's last herbicide exposure in Vietnam.  For this 
purpose the term acute and subacute peripheral neuropathy 
means transient peripheral neuropthy that appears within 
weeks of months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 U.S.C.A. 
§ 1116(a) (as amended by Pub. L. 107-103, 115 Stat. 976 
(2001); 38 C.F.R. §§ 3.307(a)(60, 3.309(e).  

The Board finds that under the guidelines set forth above, 
the veteran would not be eligible for service connection for 
peripheral neuropathy on a presumptive basis, as the evidence 
does not show that he developed any manifestations of 
peripheral neuropathy within one year from the last date of 
any exposure as required for service connection on a 
presumptive basis.  The veteran's service medical records are 
negative for peripheral neuropathy, and the evidence shows 
that the earliest manifestation of possible peripheral 
neuropathy was in 1994, over 20 years following any exposure 
to herbicides while in service.  

Additionally, the Board finds that the veteran is not 
entitled to service connection for peripheral neuropathy on a 
direct basis, as the evidence of record does not link any 
current peripheral neuropathy with possible exposure to 
herbicides while in Vietnam.  A medical report written by Dr. 
Hahn in 1997 contains a notation of peripheral neuropathy 
secondary to Agent Orange exposure, but this appears to be a 
mere recitation of the veteran's self-reported lay history.  
As a layman, the veteran has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  In any event, Dr. Hahn's 
impression indicates only peripheral neuropathy, without any 
indication that such condition is linked to Agent Orange 
exposure. 

Moreover, recent scientific evidence has failed to 
demonstrate an association between exposure to herbicides and 
chronic persistent peripheral neuropathy.  The National 
Academy of Sciences (NAS) has found no such association, and 
after taking into account available evidence and NAS 
analysis, the VA Secretary found that the credible evidence 
against an association between herbicide exposure and chronic 
persistent peripheral neuropathy outweighs the credible 
evidence for such an association, and determined that a 
positive association does not exist.  67 Fed. Reg. 42600, 
42605 (2002).

The weight of the credible evidence demonstrates peripheral 
neuropathy began many years after service and was not caused 
by any incident of service including herbicide exposure in 
Vietnam.  The Board must conclude that the condition was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine is inapplicable, and service connection for 
peripheral neuropathy must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

2. Higher evaluation for PTSD

Service connection for PTSD is effective with the veteran's 
October 12, 1994 claim.  The RO has rated PTSD 30 percent 
from October 12, 1994, and 50 percent from December 1, 1998.  
Since this an initial rating case, on the granting of service 
connection, the Board must determine the proper evaluation 
since the effective date of service connection, including any 
indicated "staged ratings" (i.e., different percentage 
ratings for different periods of time based on the facts 
found).  Fenderson, supra.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

During the rating period in issue, the criteria for 
evaluating mental disorders were revised.  Either the old or 
new rating criteria may apply, whichever are most favorable 
to the veteran, although the new rating criteria are only 
applicable since their effective date.  Karnas v. Derwinski, 
1 Vet.App. 308 (1990); VAOPGCPREC 3-2000.

Under rating criteria in effect prior to November 7, 1996, 
PTSD is rated 30 percent when it results in definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and where 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  PTSD is to be 
rated 50 percent when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and when by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is assigned when symptoms 
result in severe social and industrial impairment.  A 100 
percent rating is assigned when the attitudes of all contacts 
except the most intimate are so adverely affected as to 
result in virtual isolation in the community; or totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought and behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Code 9411 (1996).

Under rating criteria which became effective on November 7, 
1996, PTSD is rated 30 percent when it results in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A rating of 
50 percent is assigned for PTSD when it results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  PTSD is rated 70 percent when it produces 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  PTSD is rated 100 percent 
when it produces total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2001)

The evidence shows that the veteran has not had sustained 
gainful employment since service connection for PTSD became 
effective in October 1994.  He has been awarded SSA 
disability benefits apparently primarily based on his mental 
disorder.  While service connection has not been established 
for mental conditions other than PTSD, it is difficult to 
dissociate impairment from PTSD symtoms from impairment from 
the other mental conditions.  VA mental health professionals 
have indicated the primary mental problem is PTSD.  

Medical records covering the period from October 1994 to the 
present generally show major social and industrial impairment 
due to PTSD.  Various GAF scores have been assigned, but 
frequently have been in the 40s, which would suggest an 
inability to work or keep a job.  At times the GAF scores 
have been higher, but recently in 2002 there were low GAF 
scores of 30 and 23 during a particular mental health crisis.  
The veteran generally has been socially isolated except for 
his immediate family, and some medical professionals have 
opined PTSD is of a severity to preclude employment.  
Continuing outpatient care including medication is required 
for PTSD, and there has been occasional need for inpatient 
mental health care.

Viewing all the evidence of record, the Board finds that the 
veteran's PTSD is productive of total industrial 
(occupational) and social impairment, which supports a 100 
percent rating under either the old or new rating criteria.  
While there have been some fluctuations in the level of PTSD 
since service connection became effective on October 12, 
1994, there appear to be no identifiable periods of time 
during which the condition was other than 100 percent 
disabling, and thus "staged ratings" are not warranted.  In 
short, the Board grants a continuous 100 percent rating for 
PTSD since the October 12, 1994 effective date of service 
connection.  The benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), has been applied in reaching this decision. 


ORDER

Service connection for peripheral neuropathy is denied.

A higher rating of 100 percent for PTSD, continuously since 
the October 12, 1994 effective date of service connection for 
such condition, is granted.





		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

